DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 01/26/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 10-11, and 16-20.
(a) The Applicant, via the drawing amendments filed on 01/26/2021, has overcome the drawing objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous drawing objections.
(b) The Applicant, via the claim amendments filed on 01/26/2021, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 01/04/2021 comply with the provisions of 37 C.F.R. 1.97. The Examiner has considered all references, except where lined through on the attached IDS form.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
processing an input that characterizes a trajectory of a vehicle in an environment using importance scoring model to generate an output that defines a respective importance score for each of a plurality of agents currently located at respective locations in the environment in a vicinity of the vehicle, wherein the importance score for an agent characterizes an estimated impact of the agent on planning decisions generated by a planning system of the vehicle which plans a future trajectory of the vehicle; selecting, for one or more of the agents, a respective prediction model for use in generating data characterizing the agent based on the importance score for the agent, comprising: identifying, as high-priority agents, a proper subset of the plurality of agents with the highest importance scores; and selecting, for only those agents of the plurality of agents that are identified as high-priority agents, a first prediction model for use in generating data characterizing agent; and generating, for each of the high-priority agents, data characterizing the agent using the first prediction model selected for the agent; and providing the data characterizing the high-priority agents generated using the first prediction model to the planning system of the vehicle to generate the planning decisions which plan the future trajectory of the vehicle.
Teller (U.S. P.G. Publication 2016/0082953) teaches identifying a plurality of objects near the vehicle. Generate a score for each object detected, ranking the objects in relation to the trajectory of the vehicle, for example, a score system based on factors such as risk of collision and based on the risk determines future traveling path of the vehicle (Teller, Paragraphs 0022, 0055, 0046-0047, 0101-0104 and 0123-0144 and Figure 6 and Table 1). 
However, Teller does not specifically teach the method to include for only those agents of the plurality of agents that are identified as high-priority agents, generating data characterizing the agents using a first prediction model; and providing the data characterizing the high-priority agents generated using the first prediction model to the planning system of the vehicle to generate the planning decisions which plan the future trajectory of the vehicle.
Zhang (U.G. P.G. Publication 2010/0104199) teaches identifying objects and generating a prediction model of the tracked objects (Zhang, Paragraphs 0127-0128 and 0146 and Figure 22). Moreover, Zhang teaches based on the detected objects (Zhang, Paragraphs 0146-0147 and 0152). 
Moreover, Teller and Zhang do not teach one or more of the plurality of agents that are not identified as high-priority agents, generating data characterizing the one or more agents using a second prediction model, wherein the first prediction model has a first number of model parameters, the second prediction model has a second number of model parameters, and the first number of model parameters is greater than the second number of model parameters; and providing the data characterizing the one or more agents generated using the second prediction model to the planning system in addition to the data characterizing the high priority agents generated using the first prediction model.
Schmudderich (U.S. P.G. Publication 2013/0054106) teaches predicting movement of objects based on numerous predictive models (Schmudderich, Paragraphs 0059, 0105-0107, and 0134-0144, Figure 3 and 6). Moreover, the different models can include more or less parameters then another model (i.e., first prediction model can include more parameters then the second prediction model) (Schmudderich, Paragraphs 0059, 0105-0107, and 0134-0144, Figure 3 and 6).
Schmudderich, however, teaches in a generality and fails specifically teach generating data characterizing the one or more agents using a second prediction model, wherein the first prediction model has a first number of model parameters, the second prediction model has a second number of model parameters, and the first number of model parameters is greater than the second number of model parameters; and providing the data characterizing the one or more agents generated using the second 
As a result, Teller, Zhang, and Schmuderich separately and combined do not teach “processing an input that characterizes a trajectory of a vehicle in an environment using importance scoring model to generate an output that defines a respective importance score for each of a plurality of agents currently located at respective locations in the environment in a vicinity of the vehicle, wherein the importance score for an agent characterizes an estimated impact of the agent on planning decisions generated by a planning system of the vehicle which plans a future trajectory of the vehicle; selecting, for one or more of the agents, a respective prediction model for use in generating data characterizing the agent based on the importance score for the agent, comprising: identifying, as high-priority agents, a proper subset of the plurality of agents with the highest importance scores; and selecting, for only those agents of the plurality of agents that are identified as high-priority agents, a first prediction model for use in generating data characterizing agent; and generating, for each of the high-priority agents, data characterizing the agent using the first prediction model selected for the agent; and providing the data characterizing the high-priority agents generated using the first prediction model to the planning system of the vehicle to generate the planning decisions which plan the future trajectory of the vehicle,” as recited in claim 1.
Independent claims 11 and 16 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-10, 12-15, and 17-20 are allowable for depending upon allowable claims 1, 11, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/A.J.C./Examiner, Art Unit 3667                           
 
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667